Title: From Benjamin Franklin to Richard Bache, 30 September 1774
From: Franklin, Benjamin
To: Bache, Richard


This brief note throws no light on its background. Franklin was introducing a “young man” (he was thirty-seven), recommended to him as ingenious and worthy, who at the time was completely unknown and a year and a half later was famous throughout the colonies. Thomas Paine explained later that he had been recommended by his patron, George Lewis Scott, F.R.S., a famous mathematician and a commissioner of the excise, who had been acquainted with Franklin for many years. It is not clear when Scott brought the two together or how well they came to know each other in England, but Franklin’s sponsorship was of great help to Paine when he reached Philadelphia; see his letter of acknowledgment below, March 4. Subsequent volumes will trace the growth of their acquaintance.
 
Dear Son,
London, 30 September, 1774
The bearer, Mr. Thomas Paine, is very well recommended to me, as an ingenious, worthy young man. He goes to Pennsylvania with a view of settling there. I request you to give him your best advice and countenance, as he is quite a stranger there. If you can put him in a way of obtaining employment as a clerk, or assistant tutor in a school, or assistant surveyor, (of all which I think him very capable,) so that he may procure a subsistence at least, till he can make acquaintance and obtain a knowledge of the country, you will do well, and much oblige your affectionate father. My love to Sally and the boys.
B. Franklin.
